Citation Nr: 0413115	
Decision Date: 05/21/04    Archive Date: 05/28/04	

DOCKET NO.  02-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for coronary artery 
disease. 

3.  Entitlement to service connection for residuals of a 
cerebral vascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  (The veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in St. Louis, 
Missouri.)  The veteran, who had active service from June 
1967 to May 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to appellate review.  
In this regard, it appears that there are additional private 
medical records that should be obtained.  For example, an 
August 2000 statement from John P. Carmody, M.D., relates 
that the veteran has been a patient of his since 1973.  Also, 
an August 2000 statement from C. Richard Underwood, M.D., 
relates that he has been the veteran's primary physician for 
a period of approximately 8 years.  However, contemporaneous 
treatment records from those physicians are not associated 
with the claims file, and the Board finds that they are 
relevant to the veteran's current appeal and should be 
obtained.  

In addition, a January 2002 statement from Zannos G. Grekos, 
M.D., relates that the veteran had a history of hypertension 
since 1969 and a stroke that occurred two years earlier.  
Dr. Grekos indicated that the veteran had been referred to 
him after his stroke for a cardiovascular work up.  While 
there are three statements from Dr. Grekos associated with 
the claims file, contemporaneous medical records of his 
treatment of the veteran have not been obtained.  Such 
records are relevant to the veteran's current appeal.  

In addition, by relating a history of hypertension since 
1969, the January 2002 letter from Dr. Grekos suggests the 
possibility that there may be other medical records 
pertaining to treatment of hypertension dated from 1969, 
which the Board observes would be within one year of the 
veteran's separation from service.  The Board notes that 
service medical records do not contain any clinical findings 
or diagnosis of hypertension, but the veteran did report 
experiencing high or low blood pressure on the Report of 
Medical History portions of physical examinations performed 
in June 1967 and April 1969, in connection with his entrance 
and separation from service.  In June 1967 the examiner 
commented that the veteran's blood pressure had been high 
once to a clinical practitioner, and at the time of the April 
1969 examination the examiner recorded "BP okay now."  

Nevertheless, if hypertension, while not clinically 
manifested during service, was manifested within one year of 
separation from service, a claim for service connection for 
hypertension on a presumptive basis would represent a viable 
theory for granting service connection.  Therefore, the Board 
believes that the veteran should be contacted in an effort to 
identify and obtain medical records pertaining to all 
cardiovascular treatment he may have received between May 
1969 and 2000, the date the veteran reportedly sustained a 
stroke.  

The Board also notes that the veteran was afforded a VA 
examination in August 2003.  However, under the facts and 
circumstances of this case, the Board is of the opinion that 
the veteran should be afforded an additional VA examination 
by a cardiologist in order to answer the medical questions at 
issue in this appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, the 
case is REMANDED for the following actions:  

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA continue to be satisfied.  
The veteran and his representative should 
be notified that if there is any other 
evidence or information that they think 
will support the veteran's claim that 
they should inform the RO and that if 
they have any evidence in their 
possession that pertains to the veteran's 
claims, that evidence should be sent to 
the RO.

2.  The veteran should be contacted and 
asked to provide authorizations for the 
release of medical records for all 
physicians who have treated him between 
1969 and 2000.  He should specifically be 
requested to furnish an authorization for 
the treatment records from any physician 
who treated him for hypertension in 1969, 
as well as authorizations for the release 
of medical records from John P. Carmody, 
M.D., 10007 Kennerly Road, St. Louis, 
Missouri  63128; C. Richard Underwood, 
M.D., Naples Medical and Professional 
Center, 400 8th Street North, Naples, 
Florida  34102; and for Zannos G. Grekos, 
M.D., 9240 Bonita Beach Road, Suite No. 
2206, Bonita Springs, Florida 34135.  
When the veteran returns authorizations 
for release of medical records, the RO 
should obtain and associate those records 
with the claims file.  

3.  The veteran should be afforded a VA 
examination by a cardiologist to 
ascertain the nature and etiology of his 
cardiovascular disease.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and based 
on this review and examination answer the 
following questions (1) When was the 
veteran's hypertension first manifested?  
(2) If the veteran's hypertension was 
first manifested within one year of 
separation from service, are the 
veteran's subsequent heart disorders and 
the residuals of a cerebral vascular 
accident causally or etiologically 
related to the hypertension?  (3) If the 
veteran's hypertension was not manifested 
within one year of separation from 
service, did the veteran's service-
connected post-traumatic stress disorder 
cause hypertension, coronary artery 
disease or the veteran's stroke?  (4) If 
the veteran's PTSD did not cause any 
cardiovascular disease, did the PTSD 
chronically worsen or increase the 
severity of the veteran's hypertension, 
coronary artery disease or the veteran's 
stroke?  A clear rationale for all 
answers and opinions would be helpful and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his appeal.  


Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




